Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 17/254,398 is responsive to the after-final amendment filed on 05/27/2022 in response to the Final Rejection of 03/02/2022. Claims 1, 3, and 4 have been previously cancelled. No claims have been amended in this response. Currently, claims 2 and 5-9 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 05/27/2022 with respect to the amendments and arguments have been fully considered and are persuasive. Therefore, there are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 2 and 5-9 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The instant invention pertains to decoding video data based on values of parsed syntax elements.

The closest prior art found was Deshpande (US 2016/0255373 A1) and Ma et al. (US 2014/0376618 A1), hereinafter referred to as Deshpande and Ma, respectively, as noted in the office action dated 08/18/2021.  In light of Applicant’s response (11/18/2021), however, the Examiner finds the foregoing prior art do not reasonably disclose and or suggest either alone or in combination all of the discloses features as claimed given their broadest reasonable interpretation. For example, they do not disclose “the network abstraction layer unit header consists of two bytes, a first bit of the network abstraction layer unit header is a forbidden zero bit, and the network abstraction layer unit header consists of a one-bit reserved zero bit syntax element;” as recited in independent claim 2.  Deshpande does address a network abstraction layer unit header that consists of two bytes (¶0148 and Fig.9A), however, there is no indication that the header consists of a one-bit reserved zero bit syntax element. ¶0150 of Deshpande teaches six bits specified as “nuh_reserved_zero_6bits” but is silent with respect to a one-bit syntax element as claimed.  Further, Ma also does not teach this one-bit syntax element.
The above prior art also do not disclose “parsing a five bit syntax element from the network abstraction layer header specifying a type corresponding to the network abstraction layer unit, only one value specified by the five bit syntax element indicates a network abstraction layer unit type for a step-wise temporal sub- layer access (STSA) picture that enables up-switching;” as recited in independent claim 2.  Specifically Deshpande is silent with respect to the one value specified by the parsed five bit syntax element that indicates a NAL unit type for the STSA picture for enabling up-switching. Although a STSA picture that enables up switching is defined in the HEVC standard as previously noted by Applicant (see remarks dated 05/27/2022), which Deshpande appears to reference, there is no explicit indication that the above claimed feature (emphasis added) uses a five bit syntax element.  Table 1 of Deshapnde does illustrate NAL unit types per the HEVC standard, where for e.g., nal_unit_type  4 and 5 correspond to STSA_N and STSA_R, respectively, related to the Step-wise Temporal sub-layer access (STSA) picture.  However, Deshpande does not show “one value specified by the five bit syntax element indicates a network abstraction layer unit type for a step-wise temporal sub- layer access (STSA) picture”.
Ma on the other hand does teach a five bit nal_unit_type field (¶0074), however, said field is only within a NAL unit header that is either one or four bytes versus two bytes as required in the claims, i.e., “the network abstraction layer unit header consists of two bytes”. For these reasons, Deshpande and Ma either alone or in combination do not address “parsing a five bit syntax element from the network abstraction layer header specifying a type corresponding to the network abstraction layer unit, only one value specified by the five bit syntax element indicates a network abstraction layer unit type for a step-wise temporal sub- layer access (STSA) picture that enables up-switching;” as claimed. These same reasons also apply to independent claim 5.  
Lastly, support for the rejection under 35 U.S.C. 112(b) regarding the limitation “a STSA picture enabling up-switching” (claims 2 and 5), was noted during the last interview discussions on 05/17/2022 and 05/19/2022. Please refer to the interview summary (06/03/2022) along with Applicant’s remarks from 05/272022 for details. As such, the rejection has been withdrawn.
Further searches also have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 06/30/2018). The work of Sjoberg et al. US 20210297705 A1 (PTO-892) was found which disclosed a one-bit syntax element “nuh_reserved_zero_bit” as per Table 2 (¶0012), however, the effective filing date comes after that of the Instant Application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons presented above, Claims 2 and 5-9 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486